Citation Nr: 0117442	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99 20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska  


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
of the neck, to include pain and scarring, claimed as 
secondary to radiation treatment for service-connected cancer 
of the larynx.  

2.  Entitlement to service connection for fatigue and lack of 
energy, claimed as secondary to treatment for service-
connected cancer of the larynx.  

3.  Entitlement to service connection for loss of weight and 
appetite, claimed as secondary to radiation treatment for 
service-connected cancer of the larynx.  

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of cancer of the larynx, status 
post radiation therapy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
April 1964, from July 1964 to August 1970, and from December 
1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in October 
1998 and July 1999: In October 1998, the RO effectuated a 
March 1998 proposed reduction in an evaluation for the 
veteran's service-connected cancer of the larynx, from 100 
percent (schedular) to 30 percent, and in pertinent part, the 
July 1999 RO decision denied secondary service connection for 
disabilities characterized as third degree burns of the neck 
(residuals of neck burns, to include pain and scarring, 
herein), chronic fatigue (fatigue and lack of energy herein), 
and lack of appetite (loss of weight and appetite herein).  

It is noted that while the veteran's October 1999 substantive 
appeal was untimely as to the March 1998 RO rating decision 
which proposed a reduction in the evaluation of service-
connected residuals of cancer of the larynx, it was none-the-
less timely as to the October 1998 reduction in the 
evaluation, from 100 percent to 30 percent.  Accordingly, the 
issue is on appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (2000); See also, Rowell v. Principi, 
4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554, 556 
(1993).  

Additionally, in October 1999, the veteran explicitly raised, 
but the RO failed to develop or consider, a claim for 
entitlement to service connection for the same disorders as 
noted above, as residuals of negligent VA treatment of 
service-connected cancer of the larynx under the provisions 
of 38 U.S.C.A. § 1151 (2000).  Accordingly, the issues on 
appeal are as characterized on page one of this Board 
decision, while the matters of entitlement to restoration of 
a 100 percent disability evaluation for the veteran's 
service-connected residuals of cancer of the larynx, and 
entitlement to residuals of negligent VA treatment under 
38 U.S.C.A. § 1151 (2000) are referred to the RO for all 
appropriate development, to include consideration of 
38 C.F.R. § 3.105(e) (2000).  See, Note following 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6819 (2000).  

An August 2000 RO rating decision granted service connection 
for xerostomia, claimed as salivary grand damage, and 
dysthymic disorder with periodic panic attacks, claimed as 
lack of concentration, both as directly due to service-
connected residuals of cancer of the larynx.  

The veteran is noted to have failed to appear for a Travel 
Board hearing in May 2001, after due notice of the date, 
place, and time.  No further action in this regard is 
indicated.  


REMAND

Service connection for residuals of cancer of the larynx was 
established by an RO rating decision of January 1996, and 
rated as 100 percent disabling under the VA's Schedule for 
Rating Disabilities, at Diagnostic Code 6819.  This 
Diagnostic Code provides for a 100 percent rating for six 
months beyond the cessation of certain (surgical or 
chemotherapy) procedures, at which time the appropriate 
disability rating shall be determined by VA examination-
based on current residuals.  The essence of the veteran's 
claims of service connection is that residuals of his 
service-connected cancer of the larynx include residuals of 
radiation therapy burns of the neck, with painful, sensitive, 
and scarred skin, fatigue and lack of energy, and, loss of 
weight and loss of appetite (related to his difficulty eating 
and swallowing).  However, the VA examination provided to the 
veteran in January 1998 predates many of his assertions of 
greater impairment, and the VA examination in March 2000 
failed to resolve the existing conflicting medical evidence, 
as detailed below.  

VA examination reports of record to date do not provide the 
Board with a clear diagnostic and clinical picture, with 
consideration of a documented medical history.  The January 
1998 VA examination noted that the veteran's radiation 
therapy for service-connected cancer of the larynx left him 
with "some skin burns...that [have] healed up pretty well...."  
In several statements received since then, the veteran claims 
pain and soreness of the skin of the neck.  A VA hospital 
treatment summary of December 1995 noted the veteran 
developed some "significant problems with skin breakdown" 
due to the radiation therapy, and a January 1996 treatment 
record shows that the veteran's radiation therapy left him 
with "moderate radiation dermatitis in the lower [right] 
neck area."  An October 1999 medical statement of the 
veteran's VA treating physician indicates that radiation 
therapy is documented to have side effects including burns of 
the neck, fatigue, and loss of appetite, at least suggesting 
that the veteran's assertions are medically well-founded.  

On VA Chronic Fatigue examination in March 2000, while the 
examiner summarized that there were no residuals of any 
third-degree burns on examination, including no change in 
skin pigmentation, positive findings were none-the-less noted 
without explanation or notation of etiology: chronic 
thickening and induration, with decreased mobility, was noted 
of the skin overlying the upper trachea and larynx, the 
trachea was mildly tender to palpation, and there was mild 
tenderness on palpation of the anterior and lateral neck.  
The diagnosis was radiation therapy for carcinoma of the 
larynx, with notation that the veteran "had" (Read: past?) 
moderate radiation dermatitis, but "no evidence of third 
degree burns" presently, and residual damage to the salivary 
glands, with resulting xerostomia.  Despite the notation of 
no evidence of any "third degree burns" of the neck, the 
veteran's claim on appeal is not so limited, and it remains 
unclear whether the VA examiner noted current moderate 
radiation dermatitis, or its residual.  Accordingly, a VA 
skin examination should include a medical statement as to the 
likely etiology of any and all skin pathology of the neck, 
including any thickened, tender, or sensitive skin-
regardless of any residuals of third degree burns, a 
diagnosis which is neither clinically documented for nor 
reported by the veteran.  

It is emphasized that an October 1999 VA medical statement 
indicates that the veteran's documented radiation therapy and 
salivary gland impairment can be accompanied by loss of 
appetite and fatigue.  Thus, with regard to the veteran's 
claims of service connection for fatigue and lack of energy, 
and loss of weight and appetite, the veteran should be 
provided a VA examination which includes specific 
consideration of the October 1999 VA treating physician's 
statement, as well as his documented clinical history of 
complaints of difficulty eating, swallowing, a dry throat, 
and lack of energy associated with weight loss.  See also VA 
hospital treatment record dated in January and February 1996. 

It is additionally noted that the evaluation of his service-
connected residuals of larynx disorder must be rated in 
conjunction with his claims of service connection for 
residuals of radiation therapy, not only because the medical 
evidence suggests this is appropriate, but because the 
Diagnostic Code for which larynx cancer residuals are rated 
requires consideration of 38 C.F.R. § 3.105(3).  (Emphasis 
added).  While the RO considered the claims of service 
connection, it did so only on a secondary basis, without 
consideration of 38 C.F.R. § 3.105(3), and with no 
development or adjudication of another related issue, the 
38 U.S.C.A. § 1151 claim explicitly raised by the veteran in 
October 1999.  As the RO's prior characterization and 
adjudication fails to serve well the veteran, adequately 
represent his assertions, or comply with applicable laws and 
regulations, development of the section 3.105(3) and 1151 
aspects of the claim on appeal must be completed.  See 
Veteran's April 1998 notice of disagreement in response to 
the March 1998 proposed reduction.  See also, Note following 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6819 (2000) 
(directing that consideration will be given to 38 C.F.R. 
§ 3.105(e) (2000)).  

Prior to closing, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal, particularly in light of the fact that the claims of 
service connection were denied as not well-grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons already listed above, a Remand is 
required.  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any neck or fatigue 
symptomatology, loss of weight or 
appetite, or residuals of cancer of the 
larynx, status post radiation therapy, 
from September 1995 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from September 
1995 to the present, if not already of 
record, including those from the VA 
Medical Centers located in Minneapolis, 
Minnesota, and Hot Springs, Sioux Falls, 
and Fort Mead, South Dakota, dated from 
September 1995 to the present, as well as 
any other VA and/or non-VA medical 
facility or provider identified by the 
veteran, dated from September 1995 to the 
present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The veteran should be afforded a VA 
skin and other appropriate medical 
examinations by physician's who have not 
previously seen him on VA examination or 
out-patient treatment, who is a VA 
specialist in either the field of skin 
disorders, or radiation therapy, if 
possible.  A statement should be obtained 
as to the etiology of any current skin 
pathology of the neck, including any 
sensitivity, pain, scarring, or 
abnormality.  The claims folder should be 
made available to the examiner for use in 
the study of the case-and the statement 
should include reference to the October 
1999 VA medical opinion.  

All indicated testing or specialty 
examinations should be performed.  The 
examiner is to provide a definitive 
statement as to the identity of any and 
all residuals of service-connected cancer 
of the larynx, status post radiation 
therapy, including any sensitivity, 
irregularity, or scars of the skin of the 
neck, and if so, whether these are 
painful or sensitive and the level of 
such pain or sensitivity.  A statement 
should indicate the existence of any 
bleeding, ulceration, extensive 
exfoliation or crusting, or systemic or 
neurologic (nervous) manifestations, with 
a statement as to the level of impairment 
due to such disability, including the 
frequency and severity of any 
exacerbations or flare-ups.  

Clear, focused, color photographs of the 
service-connected involved areas should 
be taken and included in the file.  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence and 
with reference to the October 1999 VA 
medical opinion of record.  

3.  The veteran should be scheduled for a 
VA examination by a physician with 
expertise in either larynx cancer, or 
ear, nose and throat diseases in order to 
determine that nature and extent of any 
and all residuals of the veteran's 
service-related larynx cancer, status 
post radiation therapy.  The claims 
folder must be made available to the 
examiner for use in the study of the case 
and the examiner should comment on the 
October 1999 VA medical opinion already 
of record.  Based on a review of the 
case, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any clinically 
identified fatigue (chronic or otherwise) 
loss of weight, or loss of appetite or 
related pathology found on examination, 
is related to service-connected residuals 
of larynx cancer, or to symptoms noted in 
service.  

All indicated testing should be done in 
this regard.  The examiner is requested 
to set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence and 
with reference to the October 1999 VA 
medical opinion of record.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for other VA examinations with 
opinions if deemed warranted, or if 
indicated on VA examination.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the claims of: (1.) service 
connection for residuals of burns of the 
neck, to include pain and scarring, 
claimed as secondary to radiation 
treatment for service-connected cancer of 
the larynx; (2.) service connection for 
fatigue and lack of energy, claimed as 
secondary to treatment for service-
connected cancer of the larynx; (3.) 
service connection for loss of weight and 
appetite, claimed as secondary to 
radiation treatment for service-connected 
cancer of the larynx; (4.) evaluation in 
excess of 30 percent for service-
connected residuals of cancer of the 
larynx, status post radiation therapy.  
Each claim should be reevaluated in light 
of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citation to the 
regulations for service connection, 
secondary service connection, 
restoration, 38 C.F.R. § 3.105(3), the 
38 U.S.C.A. § 1151 (2000); and, 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6819, and 
Note (2000).  

Thereafter, the veteran should be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


